Citation Nr: 1811775	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  12-10 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for hearing loss, currently rated at 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. Vample, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to March 1968.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board notes that a claim for an increased rating for tinnitus was also appealed by the Veteran.  However, in May 2012, and before this appeal was certified to the Board, he withdrew this claim.  As such, this issue is not before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary for further evidentiary development of the Veteran's appeal for an increased rating for his hearing loss.  Specifically, the Veteran contends that his hearing loss has worsened since his last VA examination in May 2012.  When a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  Therefore, in light of the Veteran's contention, the Board concludes that an additional VA examination is necessary to determine the current nature and extent of his service-connected hearing loss. 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment and records pertaining to the issue on appeal.  Invite the Veteran to submit any further evidence in support of his claim.

2. Schedule the Veteran for a new VA audiological examination in order to determine the current nature and severity of his hearing loss.  This examination should be conducted by a licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure-tone audiometry test, pursuant to 38 C.F.R. § 4.85. 

The examiner should also obtain a detailed clinical history from the Veteran and provide a thorough account and analysis of the manner in which the Veteran's hearing loss affects him in his everyday life. 

The entire claims file should be made available to the examiner designated to examine the Veteran, all indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail. 

3. Following any additional indicated development, the RO should review the claims file and readjudicate the Veteran's claim for entitlement to an increased rating for the Veteran's hearing loss.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012) only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




